RESOLUCIÓN
La Rama Judicial tiene mucho interés en reconocer los esfuerzos sobresalientes de sus empleados y empleadas en el desempeño de sus funciones. El Art. 10.5(b) del Regla-mento de la Administración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII, concede el derecho a una retribución por cinco años de servicio y descalifica para este derecho a los empleados y empleadas que hayan recibido un aumento por mérito. Este es un elemento que desalienta a veces los esfuerzos para sobrepasar el desem-peño requerido.
Con el interés de proveer un incentivo adicional que re-conozca la labor sobresaliente de los empleados y emplea-das, se enmienda el Art. 10.5(b) para que disponga como sigue:
(b) Aumento por cinco (5) años de servicio
1. El personal que ocupe un puesto regular y que haya *426prestado servicios satisfactorios e ininterrumpidamente en la Rama Judicial será acreedor al cabo de cada cinco (5) años de un aumento en su retribución equivalente a un paso en la escala a la que estuviere asignado su puesto.
El empleado o empleada quedará descalificado para reci-bir este aumento cuando: hubiere estado suspendido de empleo y sueldo en licencia sin sueldo en exceso de noventa (90) días laborables, en licencia con sueldo para estudios en exceso de sesenta (60) días laborables en un año natural o si hubiere recibido cualquier tipo de aumento de sueldo permanente o por ascenso, excepto los aumentos otorgados por mérito, por disposición de ley o por una revisión general al Plan de Retri-bución autorizada por el Juez Presidente o la Jueza Presi-denta
3. El período de cinco (5) años comienza a contarse desde la fecha de nombramiento en la Rama Judicial o desde la fe-cha de la última acción de personal que lo excluyó, o desde la fecha de reingreso al servicio después de una descalificación o desde el último aumento quinquenal.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo